Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
 Cancel Claim 5 (Withdrawn Claim).

Examiner’s reasons for allowance
Claims 1,3,4,6,7 and 9-11 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record teach the following:
JP 2009231018 teaches “the refractive index Nz in the Z-axis direction, which is the slow axis direction, is larger than the refractive index Nx in the X-axis direction” which is the opposite of the relationship Nx>Ny relation as claimed.
US 20130222737 A1 teaches: An optically anisotropic member is disposed on the plane of incidence and is configured such that a refractive index along a vertical direction with respect to the plane of incidence of the light guide plate is relatively small and a refractive index along a parallel direction with respect to the plane of incidence is large compared to the relatively small refractive index; which is the opposite of the relationship Nx>Ny relation as claimed.
However, the prior art neither shows nor suggests the limitations of “a surface light source device, wherein  a light exit surface which is perpendicular to the light entrance surface and perpendicular to the direction of the thickness and from which the light is emitted, wherein the light having entered through the light entrance surface is guided to the facing surface side, and is emitted from the light exit surface, wherein (i) a refractive index Nx of the light guide plate in an orientation perpendicular to the light entrance surface and perpendicular to the thickness, and (ii) a refractive index Ny of the light guide plate in an orientation parallel to the light exit surface-and parallel to the light entrance surface, and wherein the refractive index Nx is higher than the refractive index Ny”.
 	Claims 3,4,6,7 and 9-11 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875